UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2017 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 000-54258 TERRA TECH CORP. (Exact Name of Registrant as Specified in its Charter) NEVADA 26-3062661 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2040 Main Street, Suite 225
